DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application claims priority to 62/949,378 provisional application with an effective filing date of 12/17/19. Claims of the instant application are supported by the provisional application and thus have a priority date of 12/17/19.

Information Disclosure Statement
	The IDS filed on 5/20/21 and 8/19/21 have been fully considered except where references have been lined through. 

Specification
The use of the term Agilent technologies [0080, 0081], Illumina Inc [0091], FreeBayes [0091], and Pentair Aquatic Eco Systems [0095, 0096], which is a trade name or a mark used in commerce, has been noted in this application. The above list may not be exhaustive. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.


Claim Rejections - 35 USC § 112(a) (Written Description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant claims are directed to a broad genus of algae that can include any type of algal cell with any type of mutation (including attenuation, upregulation and/or other types of modulation) in any member of the trehalose biosynthesis pathway or any RNA binding domain that results in increased lipid productivity.  For example, Hentze (Hentze, Matthias W., et al. "A brave new world of RNA-binding proteins." Nature reviews Molecular cell biology 19.5 (2018): 327-341) teaches that there are hundreds of RNA binding domains known (abstract).  Moreover, there would be myriad potential mutations in the sequences of the multiple trehalose pathway members and RNA binding domains.
To show possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus (MPEP 2163).  The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species sufficient to show the applicant was in possession of the claimed genus (Id.).  A “representative number of species” means that the species which are adequately described are representative of the entire genus (Id.). 
The description of the instant specification is limited to specific mutations (the specification provides support for a E273X, D273X or stop mutation in a trehalose-6-phosphate synthase/phosphatase and stop mutations in SEQ ID NO 1 and 3 in an RNA binding domain) that result in attenuation of specific gene products and increase lipid productivity.  For example, the specification fails to describe any species of mutations leading to overexpression of a trehalose pathway or RNA binding domain protein that would increase lipid productivity, and also fails to describe any RNA binding domain targets other than SEQ ID NO 1 and 3.  The specification further fails to disclose any common mechanism or structure-function relationship that would allow one skilled in the art to identify additional trehalose pathway or RNA binding domain mutations that would lead to increased lipid productivity.  As such, the specification fails to describe a representative number of species that would evidence possession of the full scope of the claimed genus of mutant algae.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-7, 11, 13, 17, 20, 21, 26, and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hartel (US 2013/0045323 A1).
Regarding claim 1 and 5, 6, 7, 11 Hartel teaches a method to increase the production of oil (lipids) in plants using a modified trehalose 6-phosphate synthase (TPS) homologs (abstract). Hartel teaches this is accomplished via gene expression manipulation (genetic modification) ([0003]). Hartel teaches that alga can be used in their invention ([0294]). 
Regarding claims 4, 17, 26, and 28, Hartel teaches the organism to be manipulated can be Chlorella (class Trebouxiophyceae; division Chlorophyte) ([0294]). 
Regarding claim 13, Hartel teaches the genetic manipulation can comprise substitutions ([0151]). 
Regarding claims 20 and 21, Hartel teaches an increased oil (lipid) production of 1-200% when compared to the wild type (control) ([0112]). This range encompasses the claimed increase of 50% and 75% and thus is prima facia obvious. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hartel (US 2013/0045323 A1) and Arriola (Arriola, Matthew B., et al. "Genome sequences of Chlorella sorokiniana UTEX 1602 and Micractinium conductrix SAG 241.80: implications to maltose excretion by a green alga." The plant journal 93.3 (2018): 566-586). 
Regarding claim 14, Hartel fails to teach a SEQ ID NO. with 80% identity to claimed SEQ ID NO 2. Hartel teaches that Chlorella spp. can be used ([0294]).
Arriola teaches a trehalose phosphate synthetase with a 95% match to claimed SEQ ID NO 2 found in Micractinium conductrix (Chlorella clade) (see appendix). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the host Micractinium conductrix of Arriola with the genetic modification of the trehalose phosphate synthetase of Hartel to increase lipid production. with the trehalose phosphate synthetase of Arriola. One of ordinary skill in the art would be motivated to do so because this is a simple substitution of a specific algae of the Chlorella clade. There would be a reasonable expectation of success as both Hartel and Arriola are in the same field of endeavor of trehalose phosphate synthases. 

	
Claims 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hartel (US 2013/0045323 A1) and Taleb (Taleb, Ahmed, et al. "Investigation of lipid production by nitrogen-starved Parachlorella kessleri under continuous illumination and day/night cycles for biodiesel application." Journal of applied phycology 30.2 (2018): 761-772).
Regarding claims 23 and 24, Hartel fails to teach the alga having a higher biomass productivity or the nitrogen depletion conditions. 
Taleb studies the effects of various parameters on the triacylglycerol (lipid) production in algae (abstract).  Taleb teaches that nitrogen starvation (depletion) is the most effective way to induce lipid production (p762 left column lines 29-32). 
Regarding claim 25, Hartel fails to teach higher organic carbon production under nitrogen depletion.              Taleb teaches that during nitrogen starvation the synthesis of lipids and carbohydrates as a carbon storage mechanism (higher total organic carbon) (p796 left column lines 2-6). 
Regarding claims 26 and 27, Hartel fails to teach the specific genera of alga Parachlorella. 
Taleb teaches that Parachlorella is able to produce lipids under nitrogen starvation (abstract). Taleb further teaches that out of numerous tested strains Parachlorella kessleri had this higest ability to produce lipids for biofuels (p762 left column lines 1-7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the genetically modified alga of Hartel with the Parachlorella of Taleb and produce the lipids under nitrogen starvation. One of ordinary skill in the art would be motivated to do so because both Taleb and Hartel are concerned with the production of lipids and Taleb provides useful conditions and algal strains to increase the lipid production. There would be a reasonable expectation of success as both Taleb and Hartel are in the same field of endeavor of lipid production. 

Claims 3, 8-10, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hartel (US 2013/0045323 A1) as applied to claims 1, 4-7, 11, 13, 17, 20, 21, 26, and 28 above, and further in view of Moellering (US 2018/0186842 A1).
Regarding claims 8-10, Hartel teaches that high value traits such as oil (lipid) is desirable ([0012-0013]). Hartel fails to teach attenuation of expression of the nucleic acid sequence encoding the SGI1 polypeptide.
Moellering teaches mutants of algae that have increased lipid production (title, [0003]). Moellering teaches that the increased lipid production can be achieved via the attenuation of the SGI1 polypeptide ([0005]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified TPS containing algae of Hartel with the attenuated SGI1 polypeptide of Moellering. One of ordinary skill in the art would be motivated to do so because Hartel teaches that lipid production is a high value trait. There would be a reasonable expectation of success as both Hartel and Moellering are in the same field of endeavor of genetically modified algae for the production of lipids. 
Regarding claim 3, 12 and 19, Hartel fails to teach a genetic modification in the RNA binding domain. 
Moellering teaches their invention can comprise mutations in the promoter region ([0094]). These mutations can comprise deletions ([0094]). Moellering teaches that a promoter is capable of binding RNA polymerase (RNA binding domain) ([0082]). 
Regarding claim 22, Moellering teaches a formula for the conversion of mg/L to g/m2/day ([101, 230]). Figure 14b shows a rise of 100 mg/L between days 3 and 4 for the mutant algae. When 100mg is entered in the formula of Moellering, it arrives at a value of 15.9 g/m2/day. 
	
	
Conclusion
Claims 1-28 are rejected
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR L KANE whose telephone number is (571)272-0265. The examiner can normally be reached M-F 7:00 am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREVOR L KANE/Examiner, Art Unit 1657          

/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657